DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although claims 1, 3-8 recite a plurality of “unit” limitations, these limitations are nonetheless modified with a “processor” structure. For this reason, the “unit” limitations have not been interpreted under Section 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A sleep improvement assistance system comprising: 
one or more memories storing instructions; and 
one or more processors configured to execute the instructions to implement:
an information providing unit that uses an automatic discrimination model that automatically determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on cognitive behavioral therapies for insomnia is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user; 
a result data storage unit that stores result data including at least user information and information regarding information provision performed by the information providing unit, for a past user who has finished a sleep improvement program; and 
a criterion correction unit that compares user information of the target user with user information included in the result data, and corrects a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison, wherein 
the information providing unit provides information to the target user by using the automatic discrimination model after the criterion is corrected by the criterion correction unit,
the result data storage unit stores result data including information indicating an effect of a sleep improvement program, and 
the criterion correction unit compares user information of the target user with user information included in the result data, and corrects the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program of a past user for which the difference amount or the similarity degree is obtained.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the highlighted portions are directed towards steps that are typically performed by a physician when treating a patient, i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for the computer recited with a high level of generality in a post hoc manner to implement the abstract concept, nothing prevents the steps from being performed in the human mind either mentally or with pen and paper.
For example, determining user data and generating a result may be performed by a person by looking at the data and thinking about the results.
Similarly, but for the generic computer, analyzing data for past users, comparing data, and generating information may also be performed in the human mind, either mentally or with pen and paper.
Accordingly, these limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-8 reciting limitations further defining the data processing of the user’s data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
one or more memories storing instructions; and 
one or more processors configured to execute the instructions to implement:
an information providing unit that uses an automatic discrimination model;
a result data storage unit;
a criterion correction unit.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the memory, the Specification as originally filed on 03 April 2020 discloses generic types of memory (page 31 paragraph 0159 to page 32 paragraph 0160, disclosing generic memories “or the like”).
Regarding the processor, the Specification further discloses generic processors (page 32 paragraph 0164, disclosing generic computers “or the like”).
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the “automatic discrimination model”, this limitation amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 3-8, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: one or more memories storing instructions; and one or more processors configured to execute the instructions to implement: an information providing unit that uses an automatic discrimination model; a result data storage unit; a criterion correction unit; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg (20040138720) teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 3-8; reciting generic computer to implement the abstract idea, as discussed above and incorporated herein). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 9 recites:
A sleep improvement assistance method comprising, by an information processing device: 
a first process of using an automatic discrimination model that automatically determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on cognitive behavioral therapies for insomnia is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user; 
a second process of storing, in a predetermined result data storage unit, result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program; and 
a third process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data, and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison, wherein 
the second process comprises storing result data including information indicating an effect of a sleep improvement program in the predetermined result data storage unit, and 
the third process comprises comparing user information of the target user with user information included in the result data, and correcting the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program of a past user for which the difference amount or the similarity degree is obtained.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the highlighted portions are directed towards steps that are typically performed by a physician when treating a patient, i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for the computer recited with a high level of generality in a post hoc manner to implement the abstract concept, nothing prevents the steps from being performed in the human mind either mentally or with pen and paper.
For example, determining user data and generating a result may be performed by a person by looking at the data and thinking about the results.
Similarly, but for the generic computer, analyzing data for past users, comparing data, and generating information may also be performed in the human mind, either mentally or with pen and paper.
Accordingly, these limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
using an automatic discrimination model;
storing, in a predetermined result data storage unit;
comparing, in using the automatic discrimination model.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the “automatic discrimination model”, this limitation amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: using an automatic discrimination model; storing, in a predetermined result data storage unit; comparing, in using the automatic discrimination model; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 10 recites:
A non-transitory computer-readable medium in which a sleep improvement assistance program is recorded, the sleep improvement assistance program causing 
a computer to execute: 
a first process of using an automatic discrimination model that automatically determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user;  
a second process of storing, in a predetermined result data storage unit, result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program; and 
a third process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data, and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison, wherein 
in the second process, the sleep improvement assistance program causes the computer to execute storing result data including information indicating an effect of a sleep improvement program in the predetermined result data storage unit, and 
in the third process, the sleep improvement assistance program causes the computer to execute comparing user information of the target user with user information included in the result data, and correcting the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program of a past user for which the difference amount or the similarity degree is obtained.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the highlighted portions are directed towards steps that are typically performed by a physician when treating a patient, i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for the computer recited with a high level of generality in a post hoc manner to implement the abstract concept, nothing prevents the steps from being performed in the human mind either mentally or with pen and paper.
For example, determining user data and generating a result may be performed by a person by looking at the data and thinking about the results.
Similarly, but for the generic computer, analyzing data for past users, comparing data, and generating information may also be performed in the human mind, either mentally or with pen and paper.
Accordingly, these limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a computer, 
using an automatic discrimination model;
storing, in a predetermined result data storage unit;
comparing, in using the automatic discrimination model.
The computer is a generic computer, as discussed above and incorporated herein.
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the “automatic discrimination model”, this limitation amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a computer, using an automatic discrimination model; storing, in a predetermined result data storage unit; comparing, in using the automatic discrimination model; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (20100094103) in view of Shouldice (20160151603).

Claim 1: Kaplan teaches:
A sleep improvement assistance system (Abstract illustrating a system capable of treating [considered to be a form of providing “assistance” to the user”] Insomnia [considered to be a form of “sleep improvement”]) comprising: 
one or more memories storing instructions (Figure 5 label 564 illustrating a computer memory); and 
one or more processors configured to execute the instructions to implement (Figure 5 label 564 illustrating a computer with software instructions):
an information providing unit (Figure 2 label 134 illustrating a software module [considered to be a form of “unit”] capable of providing an alert to the user [considered to be a form of “information”]) that uses an automatic discrimination model that automatically determines and outputs (page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on cognitive behavioral therapies for insomnia (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating providing Sleep Restriction parameters based on the user’s sleep parameters, Figure 2, page 5 paragraph 0081 illustrating software capable of providing Stimulus Control Therapy, a form of Sleep Restriction parameter administration), to provide information to the target user (Figure 2 label 134 illustrating providing the alert to the user); 
a result data storage unit (Figure 3 illustrating computer storage capable of storing data) that stores result data including at least user information and information regarding information provision performed by the information providing unit, for a past user who has finished a sleep improvement program (Figure 3 label 306 illustrating previously acquired sleep statistics and parameters); and 
a criterion correction unit (Figure 3 label 310, 312 illustrating software capable of suggesting program parameters based on previously acquired data) that compares user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating comparing the user’s previous data with the Sleep Restriction Therapy program parameters), and corrects a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison (page 6 paragraph 0088 illustrating adjusting the recommended parameter based on the Sleep Restriction Therapy parameters and previous user data to provide customized sleep parameters, e.g. adjusting the sleep schedule to coincide with 3-6 AM based on the Sleep Restriction Therapy parameters of providing 5 hours of sleep per night and the user’s sleep habit of 3-6AM), wherein 
the information providing unit provides information to the target user by using the automatic discrimination model after the criterion is corrected by the criterion correction unit (page 6 paragraph 0088, Figure 3 label 314 illustrating displaying the recommended program parameters after processing to allow the user an opportunity to review and adjust program parameters further),
the result data storage unit stores result data including information indicating an effect of a sleep improvement program (page 3-4 paragraph 0055 illustrating storing whether the user has completed the sleep period, and providing display of such statistics), and 
the criterion correction unit compares user information of the target user with user information included in the result data, and corrects the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program (page 3-4 paragraph 0055 illustrating comparing the user’s progress with the target and adjusting the Sleep Restriction Therapy parameters as appropriate, page 1 paragraph 0016 illustrating restricting sleep until the sleep efficiency is on target between 0.8 and 0.9).
Kaplan does not teach:
a past user for which the difference amount or the similarity degree is obtained.
Shouldice teaches:
a past user for which the difference amount or the similarity degree is obtained (page 32 paragraph 0503 illustrating comparing the user’s sleep score with de-identified population data adjusted for the user’s demographic, e.g. age and sex, and providing tailored advice based on the individual pattern of the user as compared to other users [considered to be a form of “difference amount or the similar degree” based on the population as defined by age and sex).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence based calculations of Shouldice within the sleep improvement of Kaplan with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 3: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 1 (as discussed above and incorporated herein).
Kaplan does not teach:
wherein 
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user.
	Shouldice teaches:
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user (page 32 paragraph 0503 illustrating segmenting users with the same age and sex as the user, and providing customised tailor advice to the user based on the segmented data of the other users with the same demographics as the patient and how the treatment affected those users).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the custom advice of Shouldice within the sleep management system of Kaplan in view of Shouldice with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 4: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 1 (as discussed above and incorporated herein).
Kaplan does not teach:
wherein 
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user and based on the similarity degree with the target user.
Shouldice teaches:
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user and based on the similarity degree with the target user (page 32 paragraph 0503 illustrating segmenting users with the same age and sex as the user, and providing customised tailor advice to the user based on the segmented data of the other users with the same demographics as the patient and how the treatment affected those users).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the custom advice of Shouldice within the sleep management system of Kaplan in view of Shouldice with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 5: Kaplan in view of Shouldice teaches:
The sleep improvement assistance system according to claim 1 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the one or more processors are further configured to execute the instructions to implement, as part of the information providing unit, 
a task presentation unit that presents, to the target user, a task or a candidate for the task to be worked on during a sleep improvement program, by using an automatic task discrimination model that automatically determines and outputs a task suitable for the target user from a set of tasks defined in advance, based on a selection criterion that is predetermined, when user information including information regarding a lifestyle of the target user is inputted (Figure 2 label 134 illustrating generating an alert based on the user’s trained data from Figure 3 label 312, 314); 
a notification execution unit that performs notification to the target user by using an automatic notification discrimination model that automatically determines and outputs a notification content suitable for the target user from a set of notification contents defined in advance, based on a determination criterion that is predetermined, when user information including information regarding a task execution status of the target user is inputted (Figure 3 label 310 illustrating calculating SRT program parameters based on previously acquired data for the user); or 
a feedback execution unit that performs feedback to the target user by using an automatic feedback discrimination model that automatically determines and outputs a feedback content suitable for the target user from a set of feedback contents defined in advance, based on a determination criterion that is predetermined, when user information including information regarding a task execution status of the target user or an improvement status after task execution is inputted (Figure 3 label 310-314 illustrating suggesting SRT program parameters based on the user’s previous data and allow the user to customize parameters further), and 
based on a result of comparing user information of the target user with user information included in the result data, the criterion correction unit corrects at least one of the selection criterion used in the automatic task discrimination model, the determination criterion used in the automatic notification discrimination model, or the determination criterion used in the automatic feedback discrimination model (Figure 3 label 310 illustrating comparing the user’s own previous data [considered to be a form of “user information included in the result data”] to determine the recommendation).

Claim 6: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the information providing unit includes the task presentation unit (Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the selection criterion used in the automatic task discrimination model includes at least a task effectiveness (page 3-4 paragraph 0055 illustrating whether the user has met the sleep period [considered to be a form of “task effectiveness”]) or a task execution difficulty (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 7: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the information providing unit includes the notification execution unit (Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the set of notification contents includes at least a notification content of praising for a task execution status or a notification content of encouraging task execution (page 5 paragraph 0072 illustrating displaying instructions for the user to follow to achieve better sleep [considered to be form of “praising” and “encouraging”]).

Claim 8: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the information providing unit includes the feedback execution unit Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the determination criterion used in the automatic feedback discrimination model includes at least a criterion for determining quality of a task execution status or a criterion for determining quality of an improvement status after task execution (page 5 paragraph 0082 illustrating determining if the user has achieved at least 5 minutes of continuous sleep [considered to be a form of “quality” of sleep]).

Claim 9: Kaplan teaches:
A sleep improvement assistance method (Abstract illustrating a system capable of treating [considered to be a form of providing “assistance” to the user”] Insomnia [considered to be a form of “sleep improvement”])  comprising, by an information processing device (Figure 5 illustrating a computer): 
A first process of using an automatic discrimination model that automatically determines and outputs (page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on cognitive behavioral therapies for insomnia is inputted (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating providing Sleep Restriction parameters based on the user’s sleep parameters, Figure 2, page 5 paragraph 0081 illustrating software capable of providing Stimulus Control Therapy, a form of Sleep Restriction parameter administration), to provide information to the target user (Figure 2 label 134 illustrating providing the alert to the user); 
a second process of storing, in a predetermined result data storage unit (Figure 3 illustrating computer storage capable of storing data), result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program (Figure 3 label 306 illustrating previously acquired sleep statistics and parameters); and 
a third process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating comparing the user’s previous data with the Sleep Restriction Therapy program parameters), and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison (page 6 paragraph 0088 illustrating adjusting the recommended parameter based on the Sleep Restriction Therapy parameters and previous user data to provide customized sleep parameters, e.g. adjusting the sleep schedule to coincide with 3-6 AM based on the Sleep Restriction Therapy parameters of providing 5 hours of sleep per night and the user’s sleep habit of 3-6AM), wherein
the second process comprises storing result data including information indicating an effect of a sleep improvement program in the predetermined result data storage unit (page 3-4 paragraph 0055 illustrating storing whether the user has completed the sleep period, and providing display of such statistics), and 
the third process comprises comparing user information of the target user with user information included in the result data, and correcting the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program (page 3-4 paragraph 0055 illustrating comparing the user’s progress with the target and adjusting the Sleep Restriction Therapy parameters as appropriate, page 1 paragraph 0016 illustrating restricting sleep until the sleep efficiency is on target between 0.8 and 0.9).
Kaplan does not teach:
a past user for which the difference amount or the similarity degree is obtained.
Shouldice teaches:
a past user for which the difference amount or the similarity degree is obtained (page 32 paragraph 0503 illustrating comparing the user’s sleep score with de-identified population data adjusted for the user’s demographic, e.g. age and sex, and providing tailored advice based on the individual pattern of the user as compared to other users [considered to be a form of “difference amount or the similar degree” based on the population as defined by age and sex).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence based calculations of Shouldice within the sleep improvement of Kaplan with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 10: Kaplan teaches:
A non-transitory computer-readable medium (Figure 5 illustrating computer storage with software stored thereon) in which a sleep improvement assistance program is recorded (Abstract illustrating a computerized system and method capable of treating [considered to be a form of providing “assistance” to the user”] Insomnia [considered to be a form of “sleep improvement”]), the sleep improvement assistance program causing 
a computer (Figure 5 label 556 illustrating a computer) to execute: 
a first process of using an automatic discrimination model that automatically determines and outputs(page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on cognitive behavioral therapies for insomnia is inputted (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating providing Sleep Restriction parameters based on the user’s sleep parameters, Figure 2, page 5 paragraph 0081 illustrating software capable of providing Stimulus Control Therapy, a form of Sleep Restriction parameter administration), to provide information to the target user (Figure 2 label 134 illustrating providing the alert to the user);  
a second process of storing, in a predetermined result data storage unit (Figure 3 illustrating computer storage capable of storing data), result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program (Figure 3 label 306 illustrating previously acquired sleep statistics and parameters); and 
a third process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating comparing the user’s previous data with the Sleep Restriction Therapy program parameters), and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison (page 6 paragraph 0088 illustrating adjusting the recommended parameter based on the Sleep Restriction Therapy parameters and previous user data to provide customized sleep parameters, e.g. adjusting the sleep schedule to coincide with 3-6 AM based on the Sleep Restriction Therapy parameters of providing 5 hours of sleep per night and the user’s sleep habit of 3-6AM), wherein
in the second process, the sleep improvement assistance program causes the computer to execute storing result data including information indicating an effect of a sleep improvement program in the predetermined result data storage unit (page 3-4 paragraph 0055 illustrating storing whether the user has completed the sleep period, and providing display of such statistics), and 
in the third process, the sleep improvement assistance program causes the computer to execute comparing user information of the target user with user information included in the result data, and correcting the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a sleep improvement program page 3-4 paragraph 0055 illustrating comparing the user’s progress with the target and adjusting the Sleep Restriction Therapy parameters as appropriate, page 1 paragraph 0016 illustrating restricting sleep until the sleep efficiency is on target between 0.8 and 0.9).
Kaplan does not teach:
a past user for which the difference amount or the similarity degree is obtained.
Shouldice teaches:
a past user for which the difference amount or the similarity degree is obtained (page 32 paragraph 0503 illustrating comparing the user’s sleep score with de-identified population data adjusted for the user’s demographic, e.g. age and sex, and providing tailored advice based on the individual pattern of the user as compared to other users [considered to be a form of “difference amount or the similar degree” based on the population as defined by age and sex).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence based calculations of Shouldice within the sleep improvement of Kaplan with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Response to Arguments
In the Remarks filed on 06 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 9 Applicant requests acknowledge for foreign priority.
Foreign priority was previously acknowledged (see page 2 of Office Action mailed 08 February 2022).
See also the first page of this Office Action.

On page 9 Applicant further requests certified copies of priority document received, and acceptance of the drawings.
See the first page of this Office Action to this effect.

On page 12 Applicant argues that the claims are not directed towards an abstract concept because the automatic discrimination model automatically determines and outputs, and a criterion correction unit that corrects a criterion to be used when the automatic discrimination model determines an output.
First, it is noted that the automatic discrimination model and criterion correction unit have been indicated as the additional elements. Therefore, it would not be proper to argue that these limitations are not practically performed in the human mind, because these limitations were never alleged as being practically performed in the human mind. See the previous Office Action, and also the section above with respect to Section 101.
Specifically, the model performing the output was indicated as part of the additional element.
Second, the functions performed by these limitations have been functionally recited, without any technical limitation placed upon how these steps would be performed. Therefore, the steps of determining data, and “correcting” the criterion (broadly interpreted to recite the processing of data to generate a result) have been found to be directed towards certain methods of organizing human activity and mental processes.
Applicant has not come forth with any showing why these specifically highlighted portions would not properly be considered to be part of the abstract concept.

On page 12-13 Applicant argues that the claimed devices allow for optimization of automatic discrimination models for individual users.
To the extent that any improvement is provided by the claim, Examiner submits that these improvements are provided for by the abstract concept, and the computing devices are merely invoked in a post hoc manner to implement the abstract concept without providing any technical improvement.
Regarding paragraphs [0009-0014], at best this portion of the Specification merely describes advantages of the abstract algorithm. To the extent that any “huge number of samples” is concerned, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argument on page 14 merely rehashes arguments previously addressed above, and incorporated herein.

On page 17-18 Applicant argues that the applied art do not teach “difference amount or similarity degree”.
On page 9 Applicant asserts support for these limitations from paragraphs [0038-0044]; however, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although the Specification discloses various algorithms to determine “difference amount” or “similarity degree”, Applicant does not provide any further showing on what is included or excluded by this limitation.
Accordingly, Examiner has applied the broadest reasonable interpretation.
To this end, Kaplan teaches adjusting sleep parameters such that the sleep efficiency falls within a range of 0.8 to 0.9 (page 1 paragraph 0016). Additionally, any teaching that adjusts a sleep recommendation to bring user parameters within an acceptable range would be considered to be a form of “difference amount” because the parameter is compared with the range to ascertain a deviation therefrom, and further because the parameter is compared with the range to determine whether the parameter falls within the range, i.e. a form of “similarity degree”.
For this reason, absent any specific claimed algorithm for providing these parameters, the prior art would teach this limitation.

For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stivoric (20070100666) teaches training electric field data for sleep monitoring to detect degrees of similarity (paragraph 0122).
Avinash (20070118399) teaches determining degree of similarity to suggest treatment (paragraph 0478).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626